Citation Nr: 1210510	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  07-20 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected lumbar strain with degenerative disc disease.  

2.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected lumbar strain with degenerative disc disease.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1997 to October 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision decided by the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO) and issued by the Winston-Salem, North Carolina, VA RO.

The Board observes that a July 2000 rating decision denied service connection for chronic numbness in the lower extremities, to include as secondary to service-connected lumbar strain with degenerative disc disease.  In the January 2006 rating decision, the RO declined to reopen such claim as the evidence was not new and material.  However, in his June 2006 notice of disagreement, the Veteran indicated that he was claiming service connection for a left knee and hip disorder separate and distinct from numbness of the lower extremities.  Therefore, in the April 2007 statement of the case, such claims were considered on a de novo basis.  Likewise, the March 2008 and November 2011 supplemental statements of the case, as well as the September 2010 Board remand, characterized such claims on a de novo basis.  Moreover, in Boggs v. Peake, 520 F.3d 1330 (2008), the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that, based on the legislative history of 38 U.S.C. § 7104(b) , the "factual basis" of a claim for service connection is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  In this regard, the Federal Circuit stated that, for purposes of section 7104(b), claims that are based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims.  As such, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, even if the diseases or injuries involve the same or overlapping symptomatology. See also Ephraim v. Brown, 82 F.3d 399 (1996).  Therefore, as the Veteran's current claims for left knee and hip disorders involve disorders separate and distinct from numbness of the lower extremities, the Board finds that such represents new claims of entitlement to service connection and, therefore, the issues have been characterized as shown on the first page of this decision. 


In a November 2009 Travel Board hearing, the Veteran testified before a Veterans Law Judge; a transcript of the hearing is of record.  In January 2012, a letter was sent to the Veteran informing him that the Veterans Law Judge who presided over his hearing was no longer employed at the Board.  He was given the option of having another hearing, which he decline.  

In September 2010, the Board remanded the case for additional development and it now returns for appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the September 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In an August 2010 statement, the Veteran raised the issues of entitlement to increased ratings for lumbar strain with degenerative disc disease, bilateral pes planus, and paralysis, and entitlement to a total disability rating due to individual unemployability, but such issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a left knee disorder and the competent and credible evidence fails to demonstrate persistent or recurrent symptoms of such a disorder related to his military service, or caused or aggravated by his service-connected lumbar strain with degenerative disc disease.

2.  The Veteran does not have a current diagnosis of a left hip disorder and the competent and credible evidence fails to demonstrate persistent or recurrent symptoms of such a disorder related to his military service, or caused or aggravated by his service-connected lumbar strain with degenerative disc disease.  


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by the Veteran's military service and is not proximately due to a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006), (2011).

2.  A left hip disorder was not incurred in or aggravated by the Veteran's military service and is not proximately due to a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006), (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2005 letter, sent prior to the initial adjudication in January 2006, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, to include on a secondary basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  A June 2006 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

While the June 2006 letter was issued after the initial January 2006 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the June 2006 letter was issued, the Veteran's claims were readjudicated in the April 2007 statement of the case and the March 2008 and November 2011 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was provided a VA examination with respect to the claims decided herein in January 2011, specifically addressing whether these claims were due to, the result, or chronically aggravated by his already service-connected low back disability.  The Veteran has also undergone several other VA examinations in December 1999, March 2004, November 2005, and March 2009 concerning other complaints regarding his knees and lower extremities, on a more general basis.  The Board finds that such examinations and opinions proffered are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The opinions considered all of the pertinent evidence of record, to include VA treatment records, and the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues on appeal has been met. 

In September 2010, the Board remanded the case for additional development.  As discussed in the preceding paragraphs, VA treatment records have been obtained and the Veteran was afforded a VA examination in January 2011 so as to determine the etiology of his left hip and knee disorders in accordance with the September 2010 remand directives.  Additionally, the Veteran was provided another opportunity to identify all treatment providers in October 2010.  Therefore, the Board finds that the AOJ has substantially complied with the September 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

At his November 2009 Board hearing and in documents of record, the Veteran asserts that he suffers from disorders of the left knee and left hip that are related to his active service.  Specifically, the Veteran asserts that he has had pain since service.  In the alternative, he claims these disorders are due to his service-connected lumbar strain with degenerative disc disease because it has caused him to alter his gait when he walks.  When determining service connection, all potential theories of entitlement, direct, presumptive, and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b) (2010).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At the outset, the Board acknowledges that lay evidence may suffice to establish the manifestations of a chronic condition during service, or within a presumptive period; or continuity of symptomatology.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, in this case, the evidence does not establish any current disability of either the left knee or left hip that began during or was otherwise caused by the Veteran's military service, or related to his service-connected lumbar strain with degenerative disc disease.

Service treatment records are negative for complaints or clinical findings related to the left knee or left hip.  The Veteran's November 1996 entrance examination did not indicate any problems with his left knee or left hip prior to service.  Service treatment records do confirm that the Veteran was seen in August 1998 for complaints related to pain in the knee, generally stated.  However, it was not specified if it was the Veteran's right or left knee.   Yet another treatment record specifically denotes complaints of pain concerning the Veteran's right knee.  Overall, the Veteran's service treatment records are negative for specific complaints or clinical findings related to the left knee or left hip.  On his separation examination, the Veteran indicated joint pain but does not specify his left knee or hip.  There are no indications the Veteran suffered trauma to these specific joints during service.  

Post-service treatment records dated from June 2000 to December 2010 do not show the presence of current left knee and/or left hip disorders.  Although VA medical records indicate complaints of pain in the left knee and hip, numbness in the lower extremities in April 2007, and a single diagnosis of arthralgia (joint pain) in the left knee in September 2007, such are negative for objective clinical findings relating to a left knee or left hip disorder.  

Significantly, the December 1999 VA examination notes the Veteran was seen for complaints of numbness in his lower extremities and knee arthralgia.  However, there was no diagnosis rendered pertaining to either his left knee or hip.  A March 2004 spine examination did not address any contentions pertaining to his left knee or hip.  He was then afforded a peripheral nerve examination in March 2009, which only addressed his right side.  Likewise, the March 2009 VA spine examination did not address any secondary conditions.  

Following the Board's September 2010 remand, the Veteran was again scheduled for a VA compensation examination in January 2011.  However, after a review of the claims file and objective tests, including x-rays, the examiner found no abnormalities and no pathology for either the left knee or left hip.  Specifically, he noted that while the Veteran had reported patellofemoral syndrome of the left knee, there was no pathology found on examination or x-ray.  Likewise, the examiner indicated that there was no left hip pathology found on examination or x-ray.  He further noted that there was intermittent left hip and left knee pain per the Veteran's report, but there was no pathology on examination or x-rays.  The examiner opined that such were not caused by or a result of military service as there was no documentation of complaints, treatments, or established diagnoses specifically for hips and knees while on active duty in 1997-1999 and with the VA healthcare system in 2000-2010.  He also opined that there was no clinical evidence of lumbar radiculopathy or focal neurologic deficits in the lower extremities on examination.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for left knee and left hip disorders as he does not have a current diagnosis of either disorder, or persistent or recurrent symptoms of either disorder related to his military service, or caused or aggravated by his service-connected lumbar strain with degenerative disc disease.  

In this regard, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

Here, the evidence clearly shows that the Veteran does not have any current diagnoses pertaining to either his left knee or left hip since filing his claim in June 2005.  In this regard, the Board notes that, although the Veteran has complained of intermittent pain since June 2005, there are no current treatment records showing a diagnosis of any actual left knee or left hip disabilities.  Thus, the evidence does not provide the kind of objective indications of a chronic disability necessary for the establishment of service connection.  Moreover, the January 2011 VA examiner examined the Veteran and conducted appropriate testing, including x-rays; however, he could not provide a clinical diagnosis of a disability pertaining to either the left knee or left hip.  Without a diagnosed or identifiable underlying disability, service connection may not be awarded.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).   

 Furthermore, the competent and credible evidence fails to demonstrate persistent or recurrent symptoms of left knee and/or hip disorders related to the Veteran's military service, or caused or aggravated by his service-connected lumbar strain with degenerative disc disease.  In this regard, the January 2011 VA examiner specifically offered a negative nexus opinion with clear conclusions and supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board accords great probative weight to the January 2011 VA examiner's opinion.  There is no contrary medical opinion of record. 

The Board has considered the Veteran's assertions that he has residuals of left knee and left hip disorders related to service, or as secondary to his service-connected lumbar strain with degenerative disc disease.  However, as a layperson, the Veteran is not competent to give a medical opinion or a diagnosis of a current condition as such requires medical expertise.  He is competent to say he suffers from pain in his knees or hips, but not to say what any chronic residual diagnosis may be that is causing the pain, or that it is due to a service-connected disability.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, in this case, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Moreover, the Board finds that the evidence does not support a finding of continuity of symptomatology of either a left knee or left hip disorder.  In this regard, the Veteran himself reported only intermittent pain at his January 2011 VA examination, which the examiner noted had been present in his left knee for 10 years, and his left hip for 4 to 5 years.  Furthermore, while the Veteran has sought medical treatment for a variety of disorders from the time of his service discharge to the present, he has not consistently complained of left knee or hip pain.  Except for treatment records dated in April 2007 and September 2007, such are negative for any complaints or treatment for left knee or hip pain.  His failure to mention his such disorders, when otherwise reporting his complaints, weighs against the credibility of his report of continuity of symptomatology.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Therefore, as the Veteran's statements regarding continuity of prostate symptomatology are in conflict with contemporaneous evidence of record, the Board finds them to be not credible and thus not probative evidence in the present case.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for left knee and left hip disorders.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a left knee disorder is denied.

Service connection for a left hip disorder is denied.  



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


